¶0 ORDER ADOPTING RULES FOR THE OPERATION OF THE LENGTHY TRIAL FUND.
¶ 1 Pursuant to 28 O.S. § 86, and Article VII of the Oklahoma Constitution, the Supreme Court of Oklahoma hereby approves rules for the Lengthy Trial Fund. Presley v. Board of County Commissioners of Oklahoma County, 1999 OK 45, 981 P.2d 309.

RULES/LENGTHY TRIAL FUND

¶2 A. Administration. The Administrative Director of the Courts shall serve as the administrator of the Lengthy Trial Fund. The Administrative Director of the Courts, or his designee, is authorized to:
1. Expend monies from the fund necessary for the payment of personnel to administer the fund;
2. Prepare an annual report showing all collections, payments and disbursals from the fund. All records of the fund are subject to the Open Records Act and audit by the State Auditor and Inspector; and.
3. Arrange for the investment of monies pursuant to the requirements of the Oklahoma State Treasurer.
¶ 3 B. Payment of Claims. The following procedures are to be used in the processing of Lengthy Trial Fund Claims. The Administrator may add such additional procedures as he deems necessary.
*4421. Claims from the Lengthy Trial Fund are to be paid as authorized by the Administrative Director of the Courts. All claims shall include an order from the trial judge setting the amount of the claim. Said claims are in addition to any juror fees received by a juror from the Court Fund of the County wherein the trial was held.
2. A juror may request payment from the lengthy trial fund for full or partial wage replacement for a term of jury service greater than ten (10) days.
3. The Administrative Director of the Courts may pay replacement or supplemental wages of not more than Two Hundred Dollars ($200.00) per day on or after the eleventh day of jury service.
In addition, for any juror qualifying for extra payment after serving more than ten days, the trial court also may find and order that, for that individual juror, the service as a juror in a trial lasting more than ten days is a significant financial hardship. The court may then award replacement or supplemental wages of not more than Fifty Dollars ($50.00) per day for the fourth to the tenth day of jury service.
4. The Administrative Director of the Courts shall provide a juror the Request for Payment form. The form shall be in an affidavit format. The Request for Payment form and all supporting documents shall be considered public records.
5. Payment shall not exceed the difference between the standard jury fee, as set in 28 O.S. § 86, and the wages of the juror, not to exceed Two Hundred Dollars ($200.00) per day.
The Administrator may request any additional information he deems necessary to process a claim. The Administrator shall approve or deny all payments to jurors from this Fund.
6. Payment from the Fund is subject to fees generated. If an individual is authorized to receive monies from the fund, and there are insufficient monies available for payment, the Administrator may hold the payment of the claim for an unlimited term. Claims shall then be paid in the order of the date the claim was approved when monies are available. If a juror requests immediate payment, the Administrator may pay that juror a proportionate share of the amount ordered based on the level of available funds and pending claims against those funds.
¶ 4 The above is to be codified at 28 O.S. Ch. 1, App.
¶ 5 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 31st day of March, 2005.
¶ 6 WINCHESTER, V.C.J., LAVENDER, HARGRAVE, OPALA and EDMONDSON, JJ., concur.
¶ 7 KAUGER, J., concurring in part; dissenting in part.
¶ 8 WATT, C.J., TAYLOR and COLBERT, JJ., dissent.